Filed 3/28/14 Marriage of Furie CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re Marriage of KELLY and RUSSELL                                  B241754
FURIE.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. PD048281)

KELLY FURIE,

         Respondent,

         v.

RUSSELL FURIE,

         Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Michael
Terrell, Judge. Remanded in part, affirmed in part.
         Russell Furie, in pro. per., for Appellant.
         Law Offices of Rosenthal & Associates, Lisa F. Rosenthal for Respondent.
                                       __________________________
                                        SUMMARY
       Russell Furie (Father), in pro. per.,1 appeals from an order of the superior court
increasing his child support obligations from $1,454 to $2,136 and awarding $5,000 in
attorney fees to Kelly Marie Furie (Mother). Father also appeals the trial court’s denial
of his motion for reconsideration. We reverse and remand in part and affirm in part.

                                     BACKGROUND
       Mother and Father married in 1996. They had two children, one born in January
1998 and the second born in January 2001.
   I. Stipulated Judgment
       In February 2010, Mother, through counsel, filed an uncontested judgment for
legal separation incorporating a signed settlement agreement between parties dated from
September 2009 (”Judgment”). Under the Judgment, Mother and Father waived spousal
support and agreed that the court “shall not retain jurisdiction to award spousal support to
either party.” In the Judgment, Father agreed he would pay Mother $1,454 per month in
child support, half of school or child care costs and half of uncovered medical bills as
well as maintain health insurance for the children. The Judgment also provided that
“[c]hild support will be guideline support and maybe [sic] modified accordingly.”
Mother and Father also agreed to joint legal custody of their two children, but gave
Mother full physical custody in the event she moved out of the family home.
       The Judgment also awarded certain community property assets to each party as his
or her sole and separate property. Among other things, Father was awarded 100 percent
ownership of RKF Investments Inc. (“RKF Investments”), 100 percent ownership in
KMF Investments Inc. (“KMF Investments”) 100 percent ownership stake of RK Furie
Family’s Trust’s 50 percent ownership of H. Roth Management LLC, the family home on
Terravista Court (“Family Home”), a time share, and “[a]ll proceeds/income from either
Skura International Trading Company or third parties, which relates to all of [Father’s]

       1
        Father was in pro. per. in the trial court for filings but had counsel for the limited
purpose of argument at hearings.

                                              2
actions/claims against Skura Intercontinental Trading Company, et al.” The Judgment
also provided that Father would be responsible for all debts pertaining to the Family
Home and provided that Mother “shall be allowed to reside in the family home” until
their youngest child reached the age of majority.
   II. Mother’s February 2011 OSC and the March 29, 2011 Decision
       In February 2011, Mother filed an Order to Show Cause (“February 2011 OSC”)
seeking to modify child support and for attorney fees and costs. Mother declared that
after the February 2010 judgment, Father had “moved out of the family home and has
purchased a townhome in his name only. He has stopped paying the mortgage on the
family home and is refusing to pay the mortgage which has caused me to file for chapter
7 bankruptcy” and Father was in arrears on the family home in the amount of $40,361.20.
Mother also declared that Father obtained a $250,000.00 lump sum cash settlement from
“his former employer ‘Skura.’” Mother asserted her belief that Father did not intend to
return to work and planned to live off of the lump sum settlement. Based on the
DissoMaster software program, Mother contended that Father “should be paying
$3,391.00 in child support and $4,380.00 in spousal support for a total of $7,771.00 per
month,” based on an assumed monthly income for Father of $20,834.2
       In March 2011, Father, in pro. per., filed a responsive declaration describing as
false the “claim that I am responsible for the [family home] obligations” and asserting
Mother and Father had an agreement for Father to give Mother all KMF assets in
exchange for Mother releasing Father from the family home debt obligations. Father’s
declaration also stated that there was never any agreement to use the Skura settlement
funds to pay for the debt on the family home or to include the funds for purposes of
calculating Father’s child support. In addition, Father’s declaration asserts that Mother




       2
        Apparently this amount was calculated by taking the $250,000 settlement from
Father’s employer and dividing by 12 months and rounding up to the dollar.

                                             3
should be assumed to have income of $2,000 per month from her “A+ business”,
apparently referring to a teaching supply business run by Mother.3
       At a March 29, 2011 hearing on Mother’s February 2011 OSC, the trial court
stated that the Judgment would “remain in place except that the mortgage payments,
instead of just being listed as to pay mortgage, mortgage is going to be converted to a
dollar amount, whatever that dollar amount is.” The trial court also noted that parties
were going “outside the narrow confines” of the pending February 2011 OSC and that
Father should file his own Order to Show Cause if he wanted to alter the obligations
under the Judgment.
       The trial court’s order after the March 29, 2011 hearing (“March 29, 2011
decision”) ordered Father to pay $4,709.09 “as support”4 and stated that the “figure
represents the expenses associated with the family home to which [Father] agreed to pay
for in the [Judgment].” The trial court’s March 29, 2011 decision also ordered Father to
bring the mortgage current but did not order Father to pay any attorneys fees to Mother
and left unchanged his child support obligation.
       Father filed a motion for reconsideration, which Mother opposed and sought
attorneys fees. The trial court denied the motion for reconsideration, noting that no
newly discovered evidence was presented and denying Mother’s request for sanctions.




       3
        Also in March 2011, Father filed an “Income and Expense Declaration” listing
average monthly income of $1,542 from disability, $2,374 from workers’ compensation
and $858 from other sources as well as $104,950 in assets held in deposit accounts and
$218,000 in real and personal property. Father listed monthly expenses of $2,720 and
$2,000 in credit card debt.
       4
         The trial court later characterized its March 29, 2011 decision as ordering “that
spousal support would be set at $4,709, which is the equivalent amount as Father had
been obligated to pay on a monthly basis to pay for the mortgage on the family residence
in the Judgment” and characterized the decision as “not increase[ing] Father’s support
obligations” but “merely convert[ing] Father’s obligation to pay the mortgage to a
specific dollar figure, which the court designated as spousal support.”

                                             4
   III.   Father’s July 2011 OSC
       On July 5, 2011, Father filed an “[Amended] Declaration in support of Order to
Show Cause re Modification of Stipulated Judgment” (“July 2011 OSC”) in which Father
asserted that he agreed to accept responsibility for the family home debt obligations in the
Judgment only because of the expected income from KMF Investments as represented by
Mother and that he no longer had ownership of KMF Investments’ assets because Mother
had dissolved KMF and removed its assets. Father requested that the court modify the
Judgment to reflect that ownership of KMF Investments and its assets were transferred to
Mother in exchange for Mother releasing Father from the family home debt obligations.
       Although not included in the record, Father apparently at the same time filed an
Order to Show Cause “for modification of custody and child support.”
       On August 9, 2011, Mother filed a responsive declaration to Father’s July 2011
OSC in which Mother stated that Father had “buyer’s remorse” regarding the stipulated
Judgment and “wants to get out of” it by “giv[ing] to me KMF Investments” but that
Mother did not want any assets from Father and only wanted him to abide by the
Judgment. As to Father’s OSC on custody and child support, Mother argued that Father
was trying to modify the Judgment without any change of circumstances. As part of the
her “Responsive Declaration to Order to Show Cause or Notice of Motion” form, Mother
checked the box indicating “Attorneys Fees and Costs” and a box stating “I consent to the
following order: [Father] to pay fees in the amount of $1,000.00 for a baseless motion
per Family Code 270/271.”
       At the August 26, 2011 hearing, the trial court denied without prejudice Father’s
July 2011 OSC, finding that it was an inappropriate avenue for relief. Father was
represented by counsel at the hearing, but counsel was hired for the limited purpose of
arguing at the hearing and did not help Father prepare his declaration or reply. The court
continued the hearing on Father’s OSC on custody and child support because Mother’s
counsel did not receive a complete copy of Father’s declaration and continued the issue
of attorneys fees and sanctions to the same date.



                                             5
   IV.         Mother’s Motion for Turnover Order
         On September 9, 2011, Mother filed a motion for “Turnover Order re: Assets” and
for Attorneys Fees. According to the motion and Mother’s declaration, Father had not
complied with the court’s March 29, 2011 decision ordering him to bring current the
mortgage on the family home which now faced foreclosure and asked the court to order
that $80,000 from a trust held for Father from his Skura litigation be released to bring the
mortgage current, plus an additional $5,000 in attorney fees to Mother’s counsel for
having to bring the motion.5
         At the September 22, 2011 hearing,6 the trial court denied Mother’s motion
because the trustee stated that although the term of the trust expired and the funds should
have been disbursed, he was notified by the bankruptcy trustee in Mother’s bankruptcy
that there was a claim being made on the trust funds and he stopped making
disbursements. The trial court gave as an additional reason for its denial of the motion
the court’s concern that the trust funds were from “a settlement agreement for a personal
injury claim that was designed to address the disabilities that [Father] is now facing.”
After Mother’s counsel sought to get funds from other sources, the trial court deemed the
discussion to be notice to Father that Mother was seeking to have the court modify its
order requiring Father to bring the mortgage current to a dollar certain amount in order to
execute on the judgment.
         At the hearing the following day, September 23, 2011,7 the trial court ordered
Father to “bring the mortgage current on [the family home] by paying the amount of
$85,401, by no later than 3:30 p.m. on Monday, which is September 26, 2011.”
         On September 26, 2011, Mother filed a supplemental responsive declaration in
which Mother checked the box on the form indicating “Attorneys Fees and Costs” and a

         5
         Father submitted a responding declaration that was marked as received, but was
not filed as it was not in the proper format.
         6
             Father was represented by counsel for the limited purpose of the hearing.
         7
             Father was again represented by counsel for the limited purpose of the hearing.

                                                 6
box stating “I consent to the following order: [Father] to pay fees in the amount of
$5,000.00 for a baseless motion per Family Code 270/271.” In her declaration, Mother
disputed Father’s assertion that she closed KMF Investments without his consent.
Mother also stated that Father knew that KMF Investments and the teaching supply
business it ran “was not making any money” and that Father had failed to pay the $4,079
in spousal support ordered by the court. Last, Mother’s declaration asked the court to
order Father “to pay for my attorney fees in having to respond to this frivolous matters in
the amount of $5,000.00 forthwith.”
       On September 28, 2011, Mother filed an Income and Expense Declaration listing
payments of $245 per month for medical insurance and no income.
   V. Contempt Proceedings
       On September 28, 2011, Mother filed an order to show cause and affidavit for
contempt (“Contempt OSC”) in which she stated that six months of spousal support (for a
total of $28,254) was unpaid and the $85,401.00 to pay the mortgage was also unpaid,
despite the court’s order from the prior week ordering Father to provide a check to pay
the mortgage.
       On September 30, 2011, Father filed a reply declaration in support of his OSC to
modify child support and custody. On October 6, 2011, Father filed an Income and
Expense Declaration listing average monthly income of $1,542 from disability, $2,374
from workers’ compensation and “$1900 from company” as well as $400 in assets held in
deposit accounts and $15,500 in personal property. Father listed monthly expenses of
$5,161 and $13,080 in credit card debt.
       At the January 4, 2012 hearing, the court denied Mother’s Contempt OSC after
Father’s public defender on the matter noted that under the Judgment the court’s
jurisdiction over spousal support was terminated. Father’s counsel for hearings, however,
was not present and Father was unable to go forward on his OSC re child support and
custody. The court also “address[ed] the issue of potential sanctions or attorneys fees for
failure to be ready today. This is your OSC; you need to be ready to go. Now, I’m not



                                             7
saying I’m going to sanction you, but I think that that’s an issue that I’m going to put you
on notice on and we’ll address at the next date.”
   VI.        Hearings on Child Support Modification
         On January 11, 2012, Mother filed a brief asking the court to correct its March 27,
2011 decision ordering spousal support despite the parties’ stipulation that the court was
without jurisdiction to award spousal support, and instead increasing the $1,454.00 in
child support stipulated in the Judgment by the $4,709.00 in spousal support ordered in
the March 27, 2011 decision to cover the debt obligations on the family home -- for a
total of $6,163.00 per month in child support. Mother argued that the parties had in
effect stipulated to a “Duke order” 8 allowing the minor children to continue to live in the
family home.
         The court conducted hearings on Father’s OSC on child support on January 13,
2012 and January 27, 2012.9 A witness who invested with Father in one of his companies
testified Father ran the business but could not make major expenditures or withdrawals
from the account without the witness’s approval and that the 50-50 split in ownership
only applied to income generated after capital investments were repaid, which had not
occurred. Another witness testified about the operations of Father’s payday loan
business.
         Mother testified that she had no income from her online teaching supply website.
Father testified Mother sold KMF Investments and Father did not receive any assets
when it was sold. Father also testified that he stopped paying the mortgage on the family
home in 2010 because he was relying on a projected $10,000 income from A+ Teaching
which was owned under KMF Investments. Father testified that he had income of $1,542
from disability, $2,300 from workers’ compensation and $2,000 from his business.


         8
             In re Marriage of Duke (1980) 101 Cal. App. 3d 152.
         9
         Father’s counsel for the limited purpose of appearing at hearings was not present
at the January 13, 2012 hearing, but Father agreed to proceed with the testimony from
third party witnesses without counsel. At the January 27, 2012 hearing, Father was
represented by new counsel for the limited purpose of the hearing.

                                              8
Father testified, however, that his business was running at a deficit of about $350 per
month and the amount of income he would get from his business would need to be
reduced to $1,600. Father also testified that he used the majority of his income from the
business to pay for a variety of bills, including the “credit line for the small business loan
which I assumed for the stipulated judgment, the credit card interest, the medical
insurance for the kids,” “cell phone, . . . other medical bills[,] . . . auto, [and]
miscellaneous.”
   VII.    March 6, 2012 Decision
       In its March 6, 2012 Statement of Decision and Order Re: Child Support and
Attorney Fees (“March 6, 2012 Decision”), the trial court increased Father’s child
support obligations to $2,136 per month and ordered Father to pay a total of $5,000 to
Mother’s counsel as a contribution to Mother’s attorney fees. The trial court noted that it
had conducted a series of hearings, presenting testimony from parties and witnesses, and
that the court’s credibility findings were “based on its observations of both the words and
demeanor of each witness.”
       The March 6, 2012 Decision vacated the $4,709 spousal support provision in the
court’s March 29, 2011 decision and declined to convert the spousal support into
additional child support. The trial court noted that its prior order from the March 29,
2011 hearing ordered Father to pay $4,709 in spousal support which was the equivalent
amount Father was obligated to pay on a monthly basis to pay for the mortgage on the
family home under the Judgment, but that the court at that time did not realize that the
judgment contained an agreement by both parties to permanently waive spousal support
and to terminate the trial court’s jurisdiction to award spousal support. The trial court
noted that the settlement agreement provided that both parties permanently waived
spousal support and the Judgment terminated the court’s jurisdiction to award spousal
support.
       The trial court rejected Mother’s argument that the stipulation in the Judgment for
Father to pay for the family home debt obligations constituted an agreement to a Duke
order that should be designated as additional child support, noting that the combined

                                                9
amount of agreed upon child support and the debt obligation on the family home would
be “far higher than any realistic child support guideline calculation for the parties.” Thus,
the March 6, 2012 Decision rejected Mother’s argument that the $4,709 spousal support
provision of the March 29, 2011 Order should be converted to child support and stated
that Father “remains obligated to pay the mortgage and all other expenses associated with
the family residence, but such an obligation cannot be re-characterized as an additional
child support obligation.”
       In its March 6, 2012 Decision, the court found to be credible the third party
witnesses and “[n]one of them supported Mother’s argument that Father’s income
exceeded what he reported.” Likewise, the court found that none of the bank records
provided demonstrated that Father’s income was materially different than what he
reported. The court noted that while it had discretion to impute income to a parent’s non-
income-producing assets, such as Father’s trust fund reserves from his personal injury
suit as well as cash reserves in his investment companies, Mother did not produce any
evidence suggesting what a fair rate of return would be and, thus, the court declined to
impute additional income to Father.
       The March 6, 2012 Decision also rejected Father’s contention that income of
$2,000 per month should be imputed to Mother and that he overpaid child support by
about $20,000. The court found that Father had failed to meet his burden of showing that
Mother had the ability and opportunity to work. Likewise, the court found that Father
failed to meet his burden of showing that he overpaid child support as the canceled
checks he presented left “unclear whether Father’s alleged payments to Mother, even if
they were made, were actually for child support or for some unrelated purpose.”
       In sum, the court concluded that Mother had no monthly income and Father had
monthly income of $1,542 from disability benefits, $2,374 from workers’ compensation
and $1,900 from business interests, for a total of $5,816 per month. Based on these
numbers, the court calculated Father’s child support to be $2,136 per month.
       The court then addressed Mother’s request for $1,000 in attorney fees in her
August 9, 2011 Responsive Declaration and her request for $5,000 in attorney fees in her

                                             10
September 26, 2011 Supplemental Response. The court awarded Mother $1,000 in
attorney fees as a contribution based on the financial disparity between parties and $4,000
as sanction under Family Code section 271, finding sanctions were “appropriate and
necessary against Father for his positions on custody and visitation and his request to
modify property provisions of the Judgment,” noting that Father withdrew his custody
claim without explanation after Mother responded and Father’s property modification
claims, even if factually true, were “faulty as a matter of law.” Based on the totality of
the record, the court concluded that at least “$4,000 in attorney fees were incurred by
Mother due solely to Father’s unreasonable positions.”
   VIII. Motion for Reconsideration
       On March 16, 2012, Father filed a lengthy motion for reconsideration arguing,
inter alia, that he had come into possession of new impeachment evidence on February 1,
2012. Specifically, Father alleged that he had received on February 1, 2012 a 1099-K tax
form from a credit card payment processing company, Evalon, Inc., showing that about
$25,000 in payments had been made to RKF Investments in 2011. Father alleged that
these payments were related to Mother’s A+ teaching business.
       After a hearing, the court on May 20, 2012 denied the motion for reconsideration,
stating that it found no new or different facts, circumstances or law. The court also
awarded another $500 in attorney fees to Mother’s counsel.
       Father filed a timely notice of appeal from the March 6, 2012 Decision and the
denial of the motion for reconsideration.

                                      DISCUSSION
       Father’s in pro. per. status does not exempt him from the rules of appellate
procedure or relieve him of his burden on appeal. (See Rappleyea v. Campbell (1994) 8
Cal. 4th 975, 984.)
   I. Increase in Child Support
       The trial court’s March 6, 2012 Decision increased child support payments to
$2,136.


                                             11
       “An award of child support rests in the [trial] court’s sound discretion and cannot
be overturned absent a showing of a clear abuse of discretion. ‘An appellate court does
not substitute its own judgment; rather it interferes only if no judge could reasonably
have made the order under the circumstances.’ [Citation.]” (In re Marriage of Hubner
(2001) 94 Cal. App. 4th 175, 184.) It is the appellant’s burden to affirmatively
demonstrate error in the challenged order, and to demonstrate the error’s prejudicial
impact on the appellant. (Denham v. Superior Court of Los Angeles County (1970) 2
Cal. 3d 557, 564.)10
       With the exception of the allocation of health insurance expenses, Father has
failed to demonstrate that the trial court abused its discretion in calculating the increased
child support amount.
       A. Mother’s Income
       The trial court did not impute any income to Mother because it found that Father
had not met his burden of demonstrating that Mother had the ability and opportunity to be
employed. Father contends that the lower court erred in refusing to “acknowledge
evidence proving that [Mother] continues to earn income from her ongoing business
known as A Plus (or A+) Teaching Supplies” and “abused its discretion on [Mother’s]
credibility and ability to earn money.”
       Father has failed to demonstrate that the trial court abused its discretion by not
imputing income to Mother. Preliminarily, to the extent Father challenges the trial
court’s credibility determinations, we neither reweigh the evidence nor reassess
credibility determinations, as “‘[t]he Court of Appeal is not a second trier of fact . . . .’
[Citation.]” (In re Marriage of Balcof (2006) 141 Cal. App. 4th 1509, 1531; Estate of
Young (2008) 160 Cal. App. 4th 62, 76.)




       10
         Father mistakenly argues based on this standard that if the “original judgment”
containing parties stipulated agreement was correct on any theory it must be affirmed.
The relevant trial court decision for this appeal, however, is the March 6, 2012 Decision
and we apply the standard of review to this decision.

                                               12
       On appeal, Father also argues that the trial court should have imputed $2,000 in
income from Mother’s teaching supply business based on assumptions made when parties
entered into the stipulated agreement that was part of the Judgment. At trial over a year
later, Mother testified that she had no income and that she had closed down her online
teaching supply business in October 2011. Father, however, argues that a “mini-sting” he
orchestrated demonstrates otherwise. Specifically, at trial, Mother testified that she
received one order for teaching supplies after October 2011, and that she did not know
the purchaser but assumed it was a former customer. Father testified that the purchaser
was in fact a new customer and Father knew this because it was someone he asked to
make a purchase on Mother’s website and who he reimbursed for the purchase. As there
was no evidence of other transactions after Mother closed her on-line business, it was not
an abuse of discretion for the trial court not to impute income to Mother based on this
“mini-sting.”
       Father also contends that based on Mother’s declared monthly expenses, Mother
must have income of at least $2,603 per month, presumably under the theory that Mother
pays for these expenses from a monthly source of income. Father has presented no case
law which would support such a basis for imputing income to Mother. On appeal, Father
also seeks to impute income based on the room and board Mother allegedly receives as a
part-time nanny. Father does not provide a citation to the record to show that he
presented this argument to the trial court or to support the values he attributes to these
alleged benefits. Accordingly, we reject this argument.
       To the extent Father contends that the trial court’s refusal to impute income to
Mother demonstrated “bias” against Father, that the court “improperly allowed
[Mother’s] counsel to ride roughshod over” it, Father has failed to cite to evidence to
demonstrate that the court was motivated by improper bias or that it relinquished
authority or control of the proceedings.
       B. Father’s Income
       Father contends on appeal that the trial court “employ[ed] an incorrect twist of
logic” in its March 6, 2012 Decision “to bring monies once held in trust for Appellant’s

                                             13
medical needs, into the calculation used to increase child support.”11 The trial court’s
decision, however, makes clear that the lump-sum award Father received from his
employer was not used in the court’s calculation. Rather, the court declined to “impute
additional income to Father” based on either his cash reserves in his personal injury trust
or the condominium he purchased with part of those trust funds.12
        Father also argues on appeal that he testified at “trial that over $500 per month [of
his business income] was paid directly for a nonpersonal business loan” and should not
have been included in his income. At trial, Father testified that he had income of $1,542
from disability, $2,300 from workers’ compensation and $1,900 or $2,000 from his
business,13 and testified that he used the majority of his income from the business to pay
for a variety of bills, including the “credit line for the small business loan which I
assumed for the stipulated judgment, the credit card interest, the medical insurance for
the kids. Pays the cell phone, pays other medical bills that aren’t covered, which is about
$150 a month, and the rest of it’s auto, [and] like miscellaneous of $100 a month for
other things.” Thus, the cited testimony does not demonstrate that $500 of Father’s
business income was used to pay business expenditures. Accordingly, Father has failed
to demonstrate that the trial court abused its discretion by not reducing his income by
$500.
        C. Medical Insurance Payments
        In calculating child support, the trial court’s March 6, 2012 Decision attributed
$245 in “health insurance” expenses to Mother. On appeal, Father contends that this

        11
         Father also contended that “[a]t no time did [Father] ever suspect that his lump
sum personal injury award would be in danger of being levied upon, or the subject of a
child support order” and suggests that the court wrongfully imputed income to him based
on his personal injury award.
        12
        Father apparently acknowledges in his reply brief that the trial court did not
impute any income to him.
        13
        Father’s testimony was substantially consistent with his October 6, 2011 Income
and Expense Declaration which listed average monthly income of $1,542 from disability
payments, $2,374 from workers’ compensation and “$1900 from company.”

                                              14
credit to Mother was incorrect and that Father should have been credited for making these
payments. Mother on appeal concedes that this amount is incorrect, but argues that the
$245 amount is “diminimus [sic] and did not create prejudicial error” and removing the
amount would in fact increase Father’s child support obligation. In reply, Father argues
that correcting the amount would lower his child support obligation.
       Because there is no dispute that the inclusion of the $245 health insurance expense
for Mother was in error, we remand to the trial court to correct the health insurance
expense and re-calculate the child support.
       D. Overpayment of Child Support
       Father contends that the trial court erred in not crediting him for $20,000 in
alleged overpayments of child support. While Father provided evidence in the form of
checks made payable to Mother, the trial court noted that “it is unclear whether Father’s
alleged payments to Mother, even if they were made, were actually for child support or
for some unrelated purpose.” Father has not demonstrated that the trial court abused its
discretion in concluding that Father failed to establish his claim.
       Specifically, Father alleges that the trial court “rebuffed” his attempts to guide the
trial court to his 30-pages of documented evidence showing child support payments by
responding that the court was “looking through the file” and once the court had the
document “simply handed the document” to Mother’s counsel, giving the appearance of
delegating judicial power to Mother’s counsel. The transcript does not support these
claims. Rather, the transcript shows that the court was looking through the file
attempting to locate the exhibit referred to by Father and, in the context of some
confusion identifying the document, allowed Mother’s counsel to see the exhibit once
located to know to which document Father referred.
       Father also alleges that the trial court dismissed the topic “as if it were
impertinent.” The transcript, however, does not show the court dismissing the topic.
Rather the transcript shows that after the exhibit was located, Father’s counsel asked
Father “what do you have to show the $21,000 past payments?” and Father, instead of
testifying about the alleged overpayments, stated, “I don’t want to waste the court’s time;

                                              15
did the court want me go [sic] through my own declaration for that exhibit, or is it
sufficient for you?” After the court stated that “[i]t’s in the court file. You don’t have to
repeat what’s . . . stated in writing”, Father’s counsel asked if Father was “basically here
to testify that that document speaks for itself?” and Father responded affirmatively.
When Father’s counsel then asked Father if he had anything to add to the declaration,
Father gave an answer that what the court ruled was irrelevant concerning his disability
and ability to deal with financial matters and Mother’s knowledge of his weaknesses.
       E. Original Judgment
       Finally, to the extent Father contends that the increase in child support was
“contrary to the original Stipulated Judgment” or that the Judgment was “controlling
authority” and therefore the trial court lacked jurisdiction or authority to modify the
amounts, this argument is meritless as that the stipulated agreement between parties
included in the Judgment states “[c]hild support will be guideline support and maybe
[sic] modified accordingly” and, irrespective of any agreement between parents, parents
cannot abridge a child’s right to support or restrict a court’s power to act on a child’s
behalf in support proceedings. (Fam. Code, §§ 3580, 3585, 7632; 1 Hogoboom & King,
Cal. Practice Guide: Family Law (The Rutter Group 2013) ¶ 6:23, p. 6–30.4.)
       In sum, the trial court’s calculation of child support is reversed and remanded with
respect to the health care expense allocation only and the calculation is affirmed in all
other respects.




                                             16
   II. Award of Attorney Fees
        The trial court awarded Mother $1,000 in attorney fees based on disparity of
income, presumably under Family Code section 2030,14 and another $4,000 as sanctions
under section 271.15 We review a fee award and sanctions for abuse of discretion. (In re
Marriage of Sorge (2012) 202 Cal. App. 4th 626, 652-653; In re Marriage of Rosen (2002)
105 Cal. App. 4th 808, 829; In re Marriage of Petropoulos (2001) 91 Cal. App. 4th 161,
178.)


        14
          Family Code section 2030 provides: “(a)(1) In a proceeding for dissolution of
marriage, nullity of marriage, or legal separation of the parties, and in any proceeding
subsequent to entry of a related judgment, the court shall ensure that each party has
access to legal representation, including access early in the proceedings, to preserve each
party’s rights by ordering, if necessary based on the income and needs assessments, one
party, except a governmental entity, to pay to the other party, or to the other party’s
attorney, whatever amount is reasonably necessary for attorney’s fees and for the cost of
maintaining or defending the proceeding during the pendency of the proceeding.

(2) When a request for attorney’s fees and costs is made, the court shall make findings on
whether an award of attorney’s fees and costs under this section is appropriate, whether
there is a disparity in access to funds to retain counsel, and whether one party is able to
pay for legal representation of both parties. If the findings demonstrate disparity in access
and ability to pay, the court shall make an order awarding attorney’s fees and costs. A
party who lacks the financial ability to hire an attorney may request, as an in pro per
litigant, that the court order the other party, if that other party has the financial ability, to
pay a reasonable amount to allow the unrepresented party to retain an attorney in a timely
manner before proceedings in the matter go forward.”

        15
          Family Code section 271 provides: “(a) Notwithstanding any other provision of
this code, the court may base an award of attorney’s fees and costs on the extent to which
the conduct of each party or attorney furthers or frustrates the policy of the law to
promote settlement of litigation and, where possible, to reduce the cost of litigation by
encouraging cooperation between the parties and attorneys. An award of attorney’s fees
and costs pursuant to this section is in the nature of a sanction. In making an award
pursuant to this section, the court shall take into consideration all evidence concerning the
parties’ incomes, assets, and liabilities. The court shall not impose a sanction pursuant to
this section that imposes an unreasonable financial burden on the party against whom the
sanction is imposed. In order to obtain an award under this section, the party requesting
an award of attorney’s fees and costs is not required to demonstrate any financial need for
the award.”

                                               17
       On appeal, Father contends that the award of attorney fees was contrary to the
stipulation between parties in the Judgment. We reject this argument as Father has failed
to point to any part of the Judgment that would precluded the trial court from exercising
its authority to award attorney fees under statute. Father also argues that because the trial
court committed reversible error during the January 27, 2012 hearing, the resulting March
6, 2012 Decision, including the “contrived ‘contribution’ of attorney fees should be
reversed.” As discussed above, we affirm the award of child support in all respects
except the allocation of health care expense for purposes of calculating child support.
Moreover, the trial court awarded $1,000 in attorney fees based on disparity of income
and another $4,000 as sanction “against Father for his positions on custody and visitation
and his request to modify property provisions of the Judgment, noting that Father
withdrew his custody claim without explanation after Mother responded and Father’s
property modification claims, even if factually true, were “faulty as a matter of law.”
Father’s opening brief, however, does not raise any claims of error related to these trial
court findings.
       In his reply, Father argues that there was no finding that Father withdrew his OSC
on child custody and visitation in bad faith. For Family Code section 271 sanctions,
however, conduct need not rise to the level of bad faith or frivolousness. (In re Marriage
of Norton (1988) 206 Cal. App. 3d 53, 58-59.) Father also argues in his reply brief that
Mother and her counsel caused additional litigation and “employed various confusing
tactics to obfuscate relatively simple issues” and rhetorically asked, “why should [Father]
be sanctioned for defending himself against [Mother’s] fraudulent conduct?” Father was
sanctioned, however, not for his responsive declarations to Mother’s various applications
and orders to show cause, but for his own orders to show cause that he initiated.




                                             18
       Father raises no arguments concerning the statutory basis for the attorney fees
award, notice, or the reasonableness of the amounts awarded.16 We are not required to
search the record on our own seeking error. (Del Real v. City of Riverside (2002) 95
Cal. App. 4th 761, 768.) Accordingly, any such arguments are forfeited and we affirm the
award of attorney fees. (See Beane v. Paulsen (1993) 21 Cal. App. 4th 89, 93, fn. 4
[absence of a cogent argument in opening brief as a species of forfeiture]; Imagistics
Internat., Inc. v. Department of General Services (2007) 150 Cal. App. 4th 581, 592, fn. 8
[same]; Paterno v. State of California (1999) 74 Cal. App. 4th 68, 102 [issue in reply brief
“too late”], 106 [party must discuss prejudice].)
   III.     Motion for Reconsideration
       On appeal, Father argues that the trial court erred when it denied his motion for
reconsideration based on a 1099-K tax form he received on February 1, 2012, from
Elavon, Inc., a company that processed credit card payments on behalf of RKF
Investments. We review the denial of a motion for reconsideration for an abuse of
discretion. (California Correctional Peace Officers Assn. v. Virga (2010) 181
Cal. App. 4th 30, 42.)
       Even assuming that the 1099-K form was newly discovered evidence related to
Mother’s on-line teaching store, the document did not establish business income as the
amounts of business expenditures for the items being sold is not provided and the form
also showed that credit card payments stopped in September 2011, consistent with
Mother’s testimony that she closed her on-line business in October 2011. Thus, the trial
court did not abuse its discretion in denying the motion for reconsideration.




       16
          Mother’s requests for attorney fees on which the trial court relied – Mother’s
August 9, 2011 Responsive Declaration and her September 26, 2011 Supplemental
Response – did not include any declaration concerning the amount of fees incurred or
billed for the work and also stated that the fees were sought “for a baseless motion per
Family Code 270/271”; while the court awarded $1,000 in fees based on disparity of
income, presumably under Family Code section 2030.

                                             19
   IV.        Other Contentions
         Father claims that Mother has not provided certain documents in discovery but
does not indicate whether he has made a motion to compel in the trial court. Father also
characterizes as fraudulent a laundry list of arguments made by Mother and her counsel
and asks that the March 6, 2012 Decision “be stricken.” Father also claims that the trial
court treated him with “indifference and disdain.” Contentions not raised below or not
supported by cogent legal argument or citation of authority are treated as waived.17 (In re
Marriage of Falcone & Fyke (2008) 164 Cal. App. 4th 814, 826, 830.)

                                       DISPOSITION
         The matter is remanded to the superior court to reconsider the allocation of
medical insurance expense in its calculation of child support. The award of child support
is affirmed in all other respects. The trial court’s award of attorney fees is affirmed as is
its denial of Father’s motion for reconsideration.
         Mother shall have her costs on appeal.
         NOT TO BE PUBLISHED.




                                                   CHANEY, J.


We concur:



                ROTHSCHILD, Acting P. J.           MILLER, J.*


         17
         At oral argument, Father raised new issues. As a general rule, new issues
cannot be raised for the first time at oral argument. (Eisenberg et al., Cal. Practice Guide:
Civil Appeals and Writs (The Rutter Group 2013) ¶ 10.22, p. 10-6.)
         *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              20